DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 4 February 2022. This Action is made FINAL.
Claims 2-4 and 12-14 are cancelled.
Claims 1, 5-11 and 15-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to rejection of independent claims 1 and 11 under 35 U.S.C. § 102(a)(1) have been considered but are not persuasive.

In the Remarks, Applicant argued that Hashimoto fails to disclose the following limitation: “, i) wherein the determination of whether the driver intervenes includes determining whether a driver intervention is a longitudinal intervention or a lateral intervention, ii) when the driver intervention is determined to be the lateral intervention, terminating the control transfer standby state to enter the manual driving mode; and iii) when the driver intervention is determined to be the longitudinal intervention, transferring a longitudinal control to the driver and maintaining a lateral control in a system”
Examiner respectfully disagrees.

Applicant argues that “Hashimoto fails to disclose categorizing the driver's intervention into a longitudinal intervention or a lateral intervention”. Examiner respectfully disagrees. Hashimoto teaches identifying the driver's intervention into a longitudinal intervention or a lateral intervention (paragraph 0096: “In that case, detecting the ready state means detecting at least one of the plural types of the ready state. Examples of the ready state are as follows”; paragraph 0097: “A first example is that the driver is holding the steering wheel”; paragraph 0098: “A second example is that the driver is performing a steering operation”; paragraph 0099: “A third example is that the driver is performing an acceleration operation”. The acceleration operation by the driver can be detected through the accelerator pedal sensor 53 (see FIG. 4)”, wherein checking the ready state condition inherently teaches longitudinal intervention or a lateral intervention), and based on the determination (FIG. 8 S2: “READY STATE IS DETECTED?”) will enter the manual driving mode or deactivation standby control. Therefore, Hashimoto, in order to check whether the ready state condition is satisfied, inherently teaches whether the driver intervenes includes determining whether a driver intervention is a longitudinal intervention or a lateral intervention, as “holding the steering wheel” and/or “performing a steering operation”, which corresponds to examples of lateral intervention as shown in FIG. 3 elements S340 of the Applicant’s drawing, will deactivate autonomous driving, while “performing an acceleration operation”, which corresponds to longitudinal intervention,  will proceed to deactivation standby control, when “holding the steering wheel” and/or “performing a steering operation” are selected as the ready state condition (par [0096]: “The content of the ready state is predetermined and registered on the memory of the control device 
Applicant further argues that Hashimoto fails to teach “ii) when the driver intervention is determined to be the lateral intervention, terminating the control transfer standby state to enter the manual driving mode”. Examiner respectfully disagrees. As mentioned in point (a), when “holding the steering wheel” and/or “performing a steering operation” are selected as ready state conditions, the autonomous driving deactivation unit instructs the autonomous driving execution unit to deactivate the autonomous driving upon satisfying the ready state conditions. 
Applicant further argues that Hashimoto fails to teach “iii) when the driver intervention is determined to be the longitudinal intervention, transferring a longitudinal control to the driver and maintaining a lateral control in a system”. As mentioned in point (a), Hashimoto inherently teaches when the driver intervention is determined to be the longitudinal intervention (FIG. 8 element S2 READY STATE IS DETECTED?; par [0096]: “The ready state detection unit 142 performs ready state detection processing that detects the “ready state” based on the driver information”) as it needs to assess if the ready state condition is satisfied. When “holding the steering wheel” and/or “performing a steering operation” are selected as ready state conditions, a longitudinal intervention will proceed a “deactivation standby control”, wherein, in the deactivation standby control, the steering is done by the deactivation standby control unit while acceleration control is discontinued (par [0109]: “In a first example, the combination of the continued control and the non-continued control is predetermined. For example, the steering control is most important in terms of safety. Therefore, at least the steering control is classified into the continued control”), hence indicating transferring a longitudinal control to the driver and maintaining a lateral control in a system. See Modified Figure 8 below of Hashimoto that annotates and summarizes the responses made by the Examiner.


    PNG
    media_image1.png
    695
    932
    media_image1.png
    Greyscale

Modified Figure 8
For the reasons above, Applicant’s arguments are not persuasive, and therefore the rejections of claims 1 and 11 are maintained. 
The Applicant is invited to call or email the Examiner for further clarification or discussion regarding the response to arguments.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 20180150074 A1).

Regarding claim 1, Hashimoto teaches an autonomous driving control method for an autonomous driving vehicle, the method comprising: 
entering a control transfer standby state when an autonomous driving release button input is detected in an autonomous driving mode (FIG.1; paragraph 0048: “A first condition is to detect a “deactivating action”. Here, the deactivating action is an action performed by a driver of the vehicle to deactivate the autonomous driving. It can be said that the deactivating action reflects the driver's intention of deactivating the autonomous driving. For example, the deactivating action is that “the driver turns OFF an autonomous driving switch”; paragraph 0032: “During a period from detection of the deactivating action until detection of the ready state, the control device performs deactivation standby control that continues at least one of the steering control, the acceleration control, and the control transfer standby state); 
determining whether a driver intervenes in the control transfer standby state (FIG 1; paragraph 0050: “In the example shown in FIG. 1, the autonomous driving system detects the deactivating action at a time t1. However, the autonomous driving system according to the present embodiment does not immediately deactivate the autonomous driving even when the deactivating action is detected. Even if the first condition is satisfied, the autonomous driving system continues the autonomous driving until a second condition is satisfied.”; paragraph 0052: “A content of the ready state is predetermined and registered on the autonomous driving system. After the deactivating action is detected, the autonomous driving system checks whether or not the driver is in the ready state. In other words, the autonomous driving system performs detection of the ready state. It should be noted that types of the ready state registered on the autonomous driving system can be plural. In that case, detecting the ready state means detecting at least one of the plural types of the ready state”),
wherein the determination of whether the driver intervenes includes determining whether a driver intervention is a longitudinal intervention or a lateral intervention (paragraph 0096: “The ready state detection unit 142 performs ready state detection processing that detects the “ready state” based on the driver information. The ready state detection processing corresponds to determining whether the second condition described in FIG. 1 is satisfied or not. […] In that case, detecting the ready state means detecting at least one of the plural types of the ready state. Examples of the ready state are as follows”; paragraph 0097: “A first example is that the driver is holding the steering wheel”; paragraph 0098: “A second example is that the driver is performing a steering operation”; paragraph 0099: “A third example is that the driver is performing an acceleration operation. The acceleration operation by the driver can be detected through the accelerator pedal sensor 53 (see FIG. 4)”); 
when the driver is determined to intervene in the control transfer standby state, terminating the control transfer standby state to enter a manual driving mode (FIG 1; paragraph 0051: “The second condition is to detect a “ready state”. Here, the ready state is a state indicating that the driver is ready for manual driving. It can be said that the ready state indicates that shift from the autonomous driving to the manual driving can be performed safely. For example, the ready state is that “the driver is holding a steering wheel”.”; paragraph 0053: “In the example shown in FIG. 1, the autonomous driving system detects the ready state at a time t2. In response to the detection of the ready state, the autonomous driving system deactivates the autonomous driving. Then, the manual driving by the driver starts.”);
when the driver intervention is determined to be the lateral intervention, terminating the control transfer standby state to enter the manual driving mode (FIG. 1; paragraph 0053: “In the example shown in FIG. 1, the autonomous driving system detects the ready state at a time t2. In response to the detection of the ready state, the autonomous driving system deactivates the autonomous driving. Then, the manual driving by the driver starts”; paragraph 0096: “The ready state detection unit 142 performs ready state detection processing that detects the “ready state” based on the driver information. The ready state detection processing corresponds to determining whether the second condition described in FIG. 1 is satisfied or not. […] In that case, detecting the ready state means detecting at least one of the plural types of the ready state. Examples of the ready state are as follows”; paragraph 0097: “A first example is that the driver is holding the steering wheel”, wherein the “detection of the ready state” corresponds to driver intervention, and “holding the steering wheel” corresponds to lateral intervention); and
when the driver intervention is determined to be the longitudinal intervention, transferring a longitudinal control to the driver and maintaining a lateral control in a system (paragraph 0109: “In a first example, the combination of the continued control and the non-continued control is predetermined. For example, the steering control is most important in terms of safety. Therefore, at longitudinal intervention would result in transferring a longitudinal control to the driver and maintaining a lateral control in a system, as mentioned in the “continued control and the non-continued control”).

Regarding claim 11, Hashimoto teaches an autonomous driving control apparatus, the apparatus comprising: 
an autonomous driving controller configured to control an autonomous driving of a vehicle (paragraph 0075: “The control device 100 performs the “autonomous driving control” that controls the autonomous driving of the vehicle. Typically, the control device 100 is a microcomputer including a processor, a memory, and an input/output interface”); 
a steering controller configured to control a lateral driving of the vehicle (paragraph 0082: “The control of the travel device 10 includes the steering control for controlling the steering device”); and 
an acceleration/deceleration controller configured to control a longitudinal driving of the vehicle (paragraph 0082: “The control of the travel device 10 includes […] the acceleration control for controlling the driving device, and the deceleration control for controlling the braking device”); 
wherein the autonomous driving controller includes: 
a driver intervention determination device configured to determine whether a driver intervenes during the autonomous driving (paragraph 0087: “The deactivating action detection unit 141 performs deactivating action detection processing that detects the “deactivating action” based on the driver information. The deactivating action detection processing corresponds to determining whether the first condition described in FIG. 1 is satisfied or not. The deactivating action is an action of the driver to deactivate the autonomous driving. A content of the deactivating action is predetermined and registered on the memory of the control device 100. Types of the deactivating action registered can be plural”),
wherein the driver intervention includes a longitudinal intervention and a lateral intervention (paragraph 0087: “Types of the deactivating action registered can be plural. In that case, detecting the deactivating action means detecting at least one of the plural types of the deactivating action. Examples of the deactivating action are as follows”; paragraph 0090: “A third example is that the driver performs an acceleration operation”; paragraph 0091: “A fourth example is that the driver performs a steering operation”, wherein determining the “ready state condition” inherently corresponds to wherein the driver intervention includes a longitudinal intervention and a lateral intervention); and 
a control device (FIG. 7 element 140: autonomous driving deactivation unit) configured to: 
enter a control transfer standby state (FIG. 8; Modified FIG. 8, S32: “DEACTIVIATION STANDBY CONTROL”, wherein “DEACTIVIATION STANDBY CONTROL” control transfer standby state) when an autonomous driving release button is inputted in an autonomous driving mode (paragraph 0086: “FIG. 8 is a flow chart showing the autonomous driving deactivation processing by the autonomous driving deactivation unit 140. The autonomous driving deactivation processing is performed when the autonomous driving control is in execution”; FIG. 8 Steps S1, S2, S3 and S4, wherein “Step S1” corresponds to autonomous driving release button is inputted in an autonomous driving mode, and “Steps S2 and S3” corresponds to control transfer standby state, as they occur during the same state, and “Step S4” corresponds to cause the vehicle to enter a manual driving mode),
terminate the control transfer standby state to cause the vehicle to enter a manual driving mode when the driver intervention is the lateral intervention (paragraph 0095: “If the deactivating action detection unit 141 does not detect the deactivating action (Step S1; No), the autonomous driving continues (Step S0). On the other hand, if the deactivating action detection unit 141 detects the deactivating action (Step S1; Yes), it means that the first condition is satisfied. In this case, the processing proceeds to Step S2”; paragraph 0098: “A second example is that the driver is performing a steering operation”; paragraph 0106: “If the ready state detection unit 142 does not detect the ready state (Step S2; No), the processing proceeds to Step S3. On the other hand, if the ready state detection unit 142 detects the ready state (Step S2; Yes), it means that the second condition is satisfied. In this case, the processing proceeds to Step S4”, wherein in “Step S4” “the autonomous driving deactivation unit 140 instructs the autonomous driving execution unit 130 to deactivate the autonomous driving” (paragraph 0121) which also terminates the control transfer standby state upon satisfying the ready state, which may be “performing a steering operation” or lateral intervention), and transfer a longitudinal control to the driver and maintain a lateral control in a system when the driver intervention is the longitudinal intervention (paragraph 0109: “In a first example, the combination of the continued control and the non-continued control is predetermined. For example, the steering control is most important in terms of safety. Therefore, at least the steering control is classified into the continued control. On the other hand, even if the acceleration control is terminated, there is no particular problem in terms of safety. Therefore, the acceleration control is classified into the non-continued control”; paragraph 0110: “In a second example, the combination of the continued control and the non-continued control is determined depending on a type of the deactivating action. For example, in a case where the deactivating action is the braking operation or the acceleration operation, it is understood that the driver intends to generate a longitudinal force. Therefore, in that case, the acceleration control and the deceleration control are set as the non-continued control, and only the steering control is set as the continued control”; paragraph 0097: “A first example is that the driver is holding the steering wheel”, wherein when the “ready condition” is set to be a lateral intervention, the longitudinal intervention would result in transferring a longitudinal control to the driver and maintaining a lateral control in a system, as mentioned in the “continued control and the non-continued control” during the “deactivation standby control”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto and in view of Chiba et al. (US 20190283769 A1, hereinafter Chiba).

Regarding claim 5, Hashimoto teaches the method of claim 2. Hashimoto further teaches of a period of time wherein the deactivation standby control is activated (paragraph 0054: “In a period from the time t11 to the time t2, the autonomous driving system performs “deactivation standby control”. In the deactivation standby control, the autonomous driving system continues at least a part of control  wherein the method further comprises: operating a timer to maintain the control transfer standby state.
However, Chiba teaches wherein the method further comprises: operating a timer to maintain the control transfer standby state (paragraph 0072: “As shown in FIG. 3, when a predetermined request execution time preliminary has elapsed without the detection of the second operation after the transition to the coordination drive mode in response to the drive mode switch request, the drive state switch block 63a switches from the coordination drive mode to the autonomous retraction mode. Similarly, when the predetermined request execution time has elapsed without the detection of any drive operation after the execution of the drive mode switch request, the drive state switch block 63a switches to the autonomous retraction mode”, wherein “coordination drive mode” corresponds to control transfer standby state, and “predetermined request execution time preliminary has elapsed without the detection of the second operation” infers operating a timer).
Chiba is considered to be analogous art because it is pertinent to the problem faced by the inventor of safely transitioning from autonomous mode to the manual mode upon request of the driver. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Hashimoto to incorporate the teachings of Chiba to further comprise: operating a timer to maintain the control transfer standby state. Doing so will greatly increase safety by avoiding indefinitely maintaining the control standby state, and allowing the vehicle to take action in response to lack of action taken by the driver after a certain period of time.

Regarding claim 6, Hashimoto in view of Chiba teaches the method of claim 5.  Hashimoto further teaches wherein the method further comprises: when a steering wheel gripping state of the driver is not detected, maintaining the control transfer standby state (FIG. 8; paragraph 0096: control transfer standby state), but fails to specifically teach releasing the control transfer standby state to maintain the autonomous driving mode when the timer expires without detecting steering wheel gripping state of the driver.
However, Chiba further teaches wherein the method further comprises: when a steering wheel gripping state of the driver is not detected until the timer expires, releasing the control transfer standby state an autonomous driving mode (paragraph 0072: “As shown in FIG. 3, when a predetermined request execution time preliminary has elapsed without the detection of the second operation after the transition to the coordination drive mode in response to the drive mode switch request, the drive state switch block 63a switches from the coordination drive mode to the autonomous retraction mode. Similarly, when the predetermined request execution time has elapsed without the detection of any drive operation after the execution of the drive mode switch request, the drive state switch block 63a switches to the autonomous retraction mode”, wherein “coordination drive mode” corresponds to control transfer standby state, and “predetermined request execution time preliminary has elapsed without the detection of the second operation” teaches timer expiring without detection of the ready state or driver gripping the steering wheel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Hashimoto in view of Chiba to incorporate the teachings of Chiba to release the control transfer standby state to an autonomous driving mode when a steering wheel gripping state of the driver is not detected until the timer expires. Doing so will greatly increase safety by avoiding transition to manual drive mode to a driver who may not be ready (Chiba paragraph 0072: “The above-described control effectively functions when the driver has difficulty in driving”). But Hashimoto in view of Chiba fails to fails to specifically teach to maintain the autonomous driving mode, rather than the autonomous retraction mode.
However, in another embodiment, Chiba further teaches releasing the control transfer standby state to maintain the autonomous driving mode when the timer expires (FIG. 3; paragraph 0087: “When the drive mode switch request is not performed, the autonomous drive ECU 50 can continue the autonomous drive. There may be no request for drive mode switch. In this case, when the second operation is not detected after the switch to the coordination drive mode, the drive mode may be returned to the autonomous drive mode. The control described above can prevents the control right from being passed to the driver who has no intention of the drive operation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Hashimoto in view of Chiba to incorporate the teachings of Chiba to release the control transfer standby state to maintain the autonomous driving mode when a steering wheel gripping state of the driver is not detected until the timer expires. Doing so will greatly increase safety by avoiding transition to manual drive mode to a driver who may not be ready (Chiba paragraph 0072: “The above-described control effectively functions when the driver has difficulty in driving”) or prevents the control right from being passed to the driver who has no intention of the drive operation (Chiba paragraph 0087) while maintaining the autonomous mode.

Regarding claim 7, Hashimoto in view of Chiba teaches the method of claim 5. Hashimoto further teaches wherein the method further comprises: outputting a stepwise and differential warning alarm message depending on an operating time of the timer (paragraph 0116: “During the period of .

Regarding claim 8, Hashimoto in view of Chiba teaches the method of claim 7. Hashimoto further teaches wherein the method further comprises: 
outputting a first warning alarm message when the autonomous driving release button input is detected in a state where the driver does not grip a steering wheel (paragraph 0118: “(2) notification to instruct the content of the ready state (e.g. “Please hold steering wheel”)”);
outputting a second warning alarm message when the driver intervention is not detected until a first time elapses after the first warning alarm message is output (paragraph 0120: “(4) notification to teach the continued control and the non-continued control”);
outputting a third warning alarm message when the driver intervention is not detected until a second time elapses after the second warning alarm message is output (paragraph 0119: “(3) notification to warn of termination of a part of the autonomous driving control”);  and 
outputting a fourth warning alarm message when the autonomous driving release button input is detected in a state where the driver grips the steering wheel (paragraph 0117: “(1) notification to urge the driver to prepare for the manual driving (e.g. “Please prepare for manual driving”)”).

Regarding claim 9, Hashimoto in view of Chiba teaches the method of claim 5. Chiba further teaches wherein the method further comprises: releasing the control transfer standby state to an autonomous driving mode when the timer expires in a state where a longitudinal control is transferred to the driver and a lateral control is maintained in a system (FIG.5; paragraph 0072: “As shown in FIG. 3, when a predetermined request execution time preliminary has elapsed without the detection of the second operation after the transition to the coordination drive mode in response to the drive mode switch request, the drive state switch block 63a switches from the coordination drive mode to the autonomous retraction mode”; paragraph 0059: “The autonomous retraction mode is another one of the autonomous drive mode”; paragraph 0057: “ In the coordination drive mode, the travel of the vehicle A is controlled by coordinating the control by the autonomous drive function and the drive operation by the driver”, wherein “coordination drive mode” infers a state where a longitudinal control is transferred to the driver and a lateral control is maintained in a system when the first operation performed by the driver is related to longitudinal control, such as acceleration), but fails to specifically teach to maintain the autonomous driving mode.
However, in a different embodiment, Chiba further teaches releasing the control transfer standby state to maintain the autonomous driving mode when the timer expires (paragraph 0087: “When the drive mode switch request is not performed, the autonomous drive ECU 50 can continue the autonomous drive. There may be no request for drive mode switch. In this case, when the second operation is not detected after the switch to the coordination drive mode, the drive mode may be returned to the autonomous drive mode. The control described above can prevents the control right from being passed to the driver who has no intention of the drive operation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Hashimoto in view of Chiba to further incorporate the teachings of Chiba to release the control transfer standby state to maintain the autonomous driving mode when the timer expires. Doing so will continue the autonomous driving mode for a driver who has no intention of the drive operation (paragraph 0087), and will also greatly increase safety by avoiding transition to manual drive mode to a driver who may not be ready, as mentioned above (paragraph 0072: “The above-described control effectively functions when the driver has difficulty in driving”)

Regarding claim 10, Hashimoto in view of Chiba teaches the method of claim 5. Hashimoto further teaches a causing the autonomous driving vehicle to enter the manual driving mode when the lateral intervention is detected in a state where a longitudinal control is transferred to the driver and a lateral control is maintained in a system (Hashimoto paragraph 0096: “Examples of the ready state are as follows”; Hashimoto paragraph 0097: “A first example is that the driver is holding the steering wheel”; Hashimoto paragraph 0109: “In a first example, the combination of the continued control and the non-continued control is predetermined. For example, the steering control is most important in terms of safety. Therefore, at least the steering control is classified into the continued control. On the other hand, even if the acceleration control is terminated, there is no particular problem in terms of safety. Therefore, the acceleration control is classified into the non-continued control”, wherein the “ready state of the driver is holding the steering wheel” corresponds to causing the autonomous driving vehicle to enter the manual driving mode when the lateral intervention is detected, and “steering control is classified into the continued control” while “acceleration control is classified into the non-continued control” corresponds to a state where a longitudinal control is transferred to the driver and a lateral control is maintained in a system), but fails to specifically teach the condition of before the timer expiring.
However, Chiba further teaches wherein the method further comprises: causing the autonomous driving vehicle to enter the manual driving mode when the lateral intervention is detected before the timer expires in a state where a longitudinal control is transferred to the driver and a lateral control is maintained in a system (FIGs. 3 and 5; paragraph 0068: In the coordination drive mode, when the driver input an additional drive operation after the first operation continues beyond the reference value, the drive operation is detected by the operation detection block 63b (time point t3). Based on the detection of the second operation, the drive state switch block 63a switches the drive mode from the coordination drive mode to the manual drive mode. In the first embodiment, when the second operation detection is determined, the switching of the drive state from the coordination drive mode to the manual drive mode is immediately started. As described above, the override by the driver is completed”; paragraph 0072: “As shown in FIG. 3, when a predetermined request execution time preliminary has elapsed without the detection of the second operation after the transition to the coordination drive mode in response to the drive mode switch request, the drive state switch block 63a switches from the coordination drive mode to the autonomous retraction mode”; paragraph 0057: “The coordination drive mode is a specific one of the autonomous drive mode. Thus, in the coordination drive mode, the autonomous drive function is operating. In the coordination drive mode, the travel of the vehicle A is controlled by coordinating the control by the autonomous drive function and the drive operation by the driver”; paragraph 0058: “Specifically, when the drive force indicated by the drive state information and the drive force indicated by the operation information are different from each other, the actuator control unit 80b generates the control signal based on the larger drive force of the two drive forces. Similarly, when the braking force indicated by the drive state information and the braking force indicated by the operation information are different from each other, the actuator control unit 80b generates the control signal based on the larger braking force of the two braking forces”, wherein the “predetermined request execution time preliminary” corresponds to the timer, and “coordination drive mode” corresponds to a state where a longitudinal control is transferred to the driver and a lateral control is maintained in a system, in which the “first operation” is longitudinal control, and the lateral intervention corresponds to the second operation by the driver, which will then enable manual driving mode).

Regarding claim 15, Hashimoto teaches the apparatus of claim 12. Hashimoto further teaches of a period of time wherein the deactivation standby control is activated by the control device (paragraph 0054: “In a period from the time t11 to the time t2, the autonomous driving system performs “deactivation standby control”. In the deactivation standby control, the autonomous driving system continues at least a part of control related to the autonomous driving”, wherein “deactivation standby control” corresponds to control transfer standby state), but fails to specifically teach operating a timer to maintain the control transfer standby state.
However, Chiba teaches wherein the control device is configured to operate a timer to maintain the control transfer standby state (paragraph 0072: “As shown in FIG. 3, when a predetermined request execution time preliminary has elapsed without the detection of the second operation after the transition to the coordination drive mode in response to the drive mode switch request, the drive state switch block 63a switches from the coordination drive mode to the autonomous retraction mode. Similarly, when the predetermined request execution time has elapsed without the detection of any drive operation after the execution of the drive mode switch request, the drive state switch block 63a switches to the autonomous retraction mode”, wherein “coordination drive mode” corresponds to control transfer standby state, and “predetermined request execution time preliminary has elapsed without the detection of the second operation” teaches operating a timer)
Chiba is considered to be analogous art because it is pertinent to the problem faced by the inventor of safely transitioning from autonomous mode to the manual mode upon request of the driver. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Hashimoto to incorporate the further comprise: operating a timer to maintain the control transfer standby state. Doing so will greatly increase safety by avoiding indefinitely maintaining the control standby state, and allowing the vehicle to take action in response to lack of action taken by the driver after a certain period of time.

Regarding claim 16, Hashimoto in view of Chiba teaches the apparatus of claim 15. Hashimoto further teaches wherein the control device is configured to: maintain the control transfer standby when a steering wheel gripping state of the driver is not detected (FIG. 8; paragraph 0083: “The autonomous driving deactivation unit 140 determines whether or not to deactivate the autonomous driving control”; paragraph 0096: “Examples of the ready state are as follows”; paragraph 0097: “A first example is that the driver is holding the steering wheel”; paragraph 0106: “If the ready state detection unit 142 does not detect the ready state (Step S2; No), the processing proceeds to Step S3. On the other hand, if the ready state detection unit 142 detects the ready state (Step S2; Yes), it means that the second condition is satisfied. In this case, the processing proceeds to Step S4”, wherein “Step S3” corresponds to control transfer standby state), but fails to specifically teach state to maintain the autonomous driving mode when a steering wheel gripping state of the driver is not detected until the timer expires.
However, Chiba further teaches release the control transfer standby state to an autonomous driving mode when a steering wheel gripping state of the driver is not detected until the timer expires (paragraph 0072: “As shown in FIG. 3, when a predetermined request execution time preliminary has elapsed without the detection of the second operation after the transition to the coordination drive mode in response to the drive mode switch request, the drive state switch block 63a switches from the coordination drive mode to the autonomous retraction mode. Similarly, when the predetermined request execution time has elapsed without the detection of any drive operation after the execution of control transfer standby state, and “predetermined request execution time preliminary has elapsed without the detection of the second operation” teaches timer expiring without detection of the ready state or driver gripping the steering wheel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Hashimoto in view of Chiba to incorporate the teachings of Chiba to release the control transfer standby state to maintain a autonomous driving mode when a steering wheel gripping state of the driver is not detected until the timer expires. Doing so will greatly increase safety by avoiding transition to manual drive mode to a driver who may not be ready (Chiba paragraph 0072: “The above-described control effectively functions when the driver has difficulty in driving”). But Hashimoto in view of Chiba fails to fails to specifically teach to maintain the autonomous driving mode, rather than the autonomous retraction mode.
However, in another embodiment, Chiba further teaches releasing the control transfer standby state to maintain the autonomous driving mode when the timer expires (FIG. 3; paragraph 0087: “When the drive mode switch request is not performed, the autonomous drive ECU 50 can continue the autonomous drive. There may be no request for drive mode switch. In this case, when the second operation is not detected after the switch to the coordination drive mode, the drive mode may be returned to the autonomous drive mode. The control described above can prevents the control right from being passed to the driver who has no intention of the drive operation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Hashimoto in view of Chiba to incorporate the teachings of Chiba to release the control transfer standby state to maintain the autonomous driving mode when a steering wheel gripping state of the driver is not detected until the timer expires. Doing so will greatly increase safety by avoiding transition to manual drive mode to a driver who may not be ready (Chiba paragraph 0072: “The above-described control effectively functions when the driver has difficulty in driving”) or prevents the control right from being passed to the driver who has no intention of the drive operation (Chiba paragraph 0087) while maintaining the autonomous mode.

Regarding claim 17, Hashimoto in view of Chiba teaches the apparatus of claim 15. Hashimoto further teaches wherein the apparatus further comprises: a warning alarm device configured to output a stepwise and differential warning alarm message depending on an operating time of the timer (paragraph 0116: “During the period of the deactivation standby control, the deactivation standby control unit 143 may provide the driver with notification through the display device 81 and the speaker 83 of the HMI unit 80. The followings can be considered as the example of the notification”, wherein “display device 81 and the speaker 83 of the HMI unit 80” corresponds to examples of warning alarm device).

Regarding claim 18, Hashimoto in view of Chiba teaches the apparatus of claim 17. Hashimoto further teaches wherein the warning alarm device is configured to: 
output a first warning alarm message when receiving a first control signal indicating that the autonomous driving release button input is detected in a state where the driver does not grip a steering wheel (paragraph 0118: “(2) notification to instruct the content of the ready state (e.g. “Please hold steering wheel”)”);
output a second warning alarm message when receiving a second control signal indicating that the driver intervention is not detected until a first time elapses after the first warning alarm message is output (paragraph 0120: “(4) notification to teach the continued control and the non-continued control”, wherein this notification would occur during the );
output a third warning alarm message when receiving a third control signal indicating that the driver intervention is not detected until a second time elapses after the second warning alarm message is output (paragraph 0119: “(3) notification to warn of termination of a part of the autonomous driving control”, wherein this is ); and 
output a fourth warning alarm message when receiving a fourth control signal indicating that the autonomous driving release button input is detected in a state where the driver grips the steering wheel (paragraph 0117: “(1) notification to urge the driver to prepare for the manual driving (e.g. “Please prepare for manual driving”)”).

Regarding claim 19, Hashimoto in view of Chiba teaches the apparatus of claim 15. Chiba further teaches wherein the control device is configured to: release the control transfer standby state to an autonomous driving mode when the timer expires in a state where a longitudinal control is transferred to the driver and a lateral control is maintained in a system (FIG.5; paragraph 0049: “The drive mode switch control unit 63 controls the switch of the control right related to the drive operation between the autonomous drive function and the driver”; paragraph 0072: “As shown in FIG. 3, when a predetermined request execution time preliminary has elapsed without the detection of the second operation after the transition to the coordination drive mode in response to the drive mode switch request, the drive state switch block 63a switches from the coordination drive mode to the autonomous retraction mode”; paragraph 0059: “The autonomous retraction mode is another one of the autonomous drive mode”; paragraph 0057: “ In the coordination drive mode, the travel of the vehicle A is controlled by coordinating the control by the autonomous drive function and the drive operation by the driver”, wherein “coordination drive mode” infers a state where a longitudinal control is transferred to the driver and a lateral control is maintained in a system when the first operation performed by the driver is related to longitudinal control, such as acceleration), but fails to specifically teach to maintain the autonomous driving mode.
However, in a different embodiment, Chiba further teaches releasing the control transfer standby state to maintain the autonomous driving mode when the timer expires (paragraph 0087: “When the drive mode switch request is not performed, the autonomous drive ECU 50 can continue the autonomous drive. There may be no request for drive mode switch. In this case, when the second operation is not detected after the switch to the coordination drive mode, the drive mode may be returned to the autonomous drive mode. The control described above can prevents the control right from being passed to the driver who has no intention of the drive operation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Hashimoto in view of Chiba to further incorporate the teachings of Chiba to release the control transfer standby state to maintain the autonomous driving mode when the timer expires. Doing so will maintain the autonomous driving mode for a driver who has no intention of the drive operation (paragraph 0087), and will also greatly increase safety by avoiding transition to manual drive mode to a driver who may not be ready, as mentioned above (paragraph 0072: “The above-described control effectively functions when the driver has difficulty in driving”)

Regarding claim 20, Hashimoto in view of Chiba teaches the apparatus of claim 15. Hashimoto further teaches wherein the control device is configured to: cause the vehicle to enter the manual driving mode when the lateral intervention of the driver is detected in a state where a longitudinal control is transferred to the driver and a lateral control is maintained in a system (FIG. 8 elements S2 and S4; 4-4. Step S4 paragraph 0121: “The autonomous driving deactivation unit 140 instructs the causing the autonomous driving vehicle to enter the manual driving mode when the lateral intervention is detected, and “steering control is classified into the continued control” while “acceleration control is classified into the non-continued control” corresponds to a state where a longitudinal control is transferred to the driver and a lateral control is maintained in a system, and upon detection of the “ready state” the “autonomous driving deactivation unit 140 instructs the autonomous driving execution unit 130 to deactivate the autonomous driving”), but fails to specifically teach the condition of before the timer expiring.
Chiba further teaches cause the vehicle to enter the manual driving mode when the lateral intervention of the driver is detected before the timer expires in a state where a longitudinal control is transferred to the driver and a lateral control is maintained in a system (FIGs. 3 and 5; paragraph 0068: In the coordination drive mode, when the driver input an additional drive operation after the first operation continues beyond the reference value, the drive operation is detected by the operation detection block 63b (time point t3). Based on the detection of the second operation, the drive state switch block 63a switches the drive mode from the coordination drive mode to the manual drive mode. In the first embodiment, when the second operation detection is determined, the switching of the drive state from the coordination drive mode to the manual drive mode is immediately started. As described timer, and “coordination drive mode” corresponds to a state where a longitudinal control is transferred to the driver and a lateral control is maintained in a system, in which the “first operation” is longitudinal control, and the following lateral intervention corresponds to the second operation by the driver, which will then enable manual driving mode).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668